DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Latuszek et al. (US 7,841,157) and Hager et al. (US 5,177,942)
Regarding claim 1, Latuszek et al. discloses a mower cutting deck comprising: 
a center deck section (20-24); 
a wing deck section (26) comprising at least one cutting blade (49); 
a fold link (latch assembly 110) connecting the center deck section to the wing deck section, the fold link comprising: 

a first pivot (30) pivotally connecting the fold link to the center deck section (22), the first pivot defining a first pivot axis (30)(see FIGS.10-11); and 
a second pivot (about 134 and 136) defining a second pivot axis (see FIGS.5-6, unnumbered) offset from the first pivot axis, the second pivot pivotally connecting the fold link to the wing deck section,
wherein the fold link is adapted to pivot about the first pivot (see FIGS.9-11) between:
a first position corresponding to the wing deck section being in an operating position (See FIG.9); and 
a second position corresponding to the wing deck section being in a folded position (see FIG.11); 
an actuator (double acting hydraulic cylinder 252; col.2, lines 32-38; col.6, lines 50 - col.7, line 9 and 27-30) coupled to the center deck section and to the fold link, wherein the actuator is configured to apply both: 
a first force to the fold link that causes the fold link to pivot, about the first pivot axis, from the first position toward the second position (see FIG.3,7-8); and 
an opposite second force to the fold link that causes the fold link to pivot, about the first pivot axis, from the second position toward the first position (see FIGS.2 & 4); and 

Latuszek does not disclose automatically terminating power to the wing deck section upon actuator-initiated movement of the fold link out of the first position.
Hager teaches providing a deck drive system with a means for automatically terminate power to theFiling Date:February 19, 2018 First Named Inventor: Tateupon pivotal movement of a wing deck section “upon predetermined relative positioning of said cutting deck sections” (col.6, lines 18-28, claim 5), by providing “electrical switches that sense pivotal movement of the wing deck sections 40 beyond a normal range to immediately disengage the belts 98 and 100” the first position (col.4, lines 33-40)(the “beyond a normal range” being equivalent to the second folded position of Latuszek, as shown in FIG.5 of Hager).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deck drive system of Latuszek to include a similar automatic power termination means as Hager, in to stop the cutting blade in the folded position and thus provide a safer mower deck.
Given that the wing deck section of Latuszek is moved to the second folded position upon activation of actuator (252) which moves the fold link out of the first position and that the automatic termination of Hager is triggered when the wing deck section is moved to the second folded position, the automatic termination in the combination of Latuszek and Hager is triggered upon actuator-initiated movement of the fold link out of the first position.

Regarding claims 2-7, 9, and 10, the combination of Latuszek and Hager further discloses:
a sensor (134 of Hager, see FIG.5 and col.4, line 44) operable to detect when the fold link moves out of the first position, per claim 2; 
wherein the wing deck section, when in the operating position, is constrained to pivoting, about the second pivot, between a down float stop and an up float stop (between ends of guide 134 of Latuszek; see FIGS.5-6), per claim 3; 
wherein the down float stop comprises: a tab, an abutting surface, and a debris shield (refer to guide 134 on pivot arms 130; stop 136 received by the guide 134 and attached to a flange 138 (not numbered in drawings); see FIGS.5-6 and 11 and 16), according to claims 4-6;
wherein the center deck section comprises an ear defining a cam surface (112; see fgis.13-15), according to claim 7;
wherein the actuator (252 of  comprises a hydraulic cylinder connected to a hydraulic system of the mower, and wherein the hydraulic system is adapted to hydraulically lock (interpreted as “capable of hydraulically locking”) the cylinder and hold the fold link in the first position and, alternatively, in the second position (since the actuator 252 of Latuszek is a “double-acting hydraulic cylinder”, per col.6, lines 50-54, the hydraulic cylinder is capable of being hydraulically locked using the proper valves or hydraulic system), per claim 9;
a target operatively connected to the fold link, wherein the target is detectable by the sensor (switch 134 of Hager; the target being a surface of the link 136, as suggested in FIG.5 and col.4, lines 43-46 of Hager and as would be obvious to one skilled in the art reviewing the Hager reference), per claim 10;
wherein the first pivot axis is parallel to the second pivot axis (as shown in FIGS.2-12 of Latuszek), per claim 12.  

Regarding claim 11, Latuszek discloses the deck drive system comprises an endless belt (34, 56), a first pulley (40) on the center deck section and a second pulley (56-60) on the wing deck section, except for the claimed belt section extension.
Hager et al. further teaches a similar deck drive system comprising a section of the endless belt (98; see FIG.3) extending between the first (124, 128) and second pulleys (122, 130) intersects a vertical plane parallel to the first pivot axis at a positive angle when the wing deck section is at or near the down float stop of the operating position (shown in FIG.3), and at a negative angle when the wing deck section is at or near the up float stop of the operating position, which “reduces belt wear and potential misalignment, which in turn increases belt service life and reduces related maintenance cost” (col.4, lines 19-29).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deck drive system as taught by Hager et al. in order to reduce belt wear and potential misalignment, which in turn increases belt service life and reduces related maintenance cost.

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Latuszek et al. (US 7,841,157) and Hager et al. (US 5,177,942) and Hager et al. (US 4,864,805), hereinafter Hager ‘805.
Regarding claims 23 and 24, and referring to the rationale set forth in the rejection of claims 1 and 10 above, the combination of Latuszek and Hager discloses the mower cutting deck of claim 23, comprising a center deck section and a wing deck section (20-24 and 26-28 of Latuszek), a fold link (110), a hydraulic cylinder (252), and a deck drive system (see FIGS.2-3 of Latuszek; termination of power taught by Hager); and a sensor (134 of Hager).  The combination does not disclose a hydraulic system configured to hydraulically lock the cylinder when the fold link is in the first position.
Hager ‘805 teaches that it is old and well known in the mower art to configure the hydraulic system of a mower deck lift system to raise, lower, float, as well as hydraulically lock the cylinder (col.5, lines 29+ and col.6, line 63+) configured to pivot the wing deck section to a raise, lower, float position, in order to provide a adaptable hydraulic system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the hydraulic system of the combination to raise, lower, float, and hydraulically lock the cylinder (252 of Latuszek), as Hager teaches that such hydraulic system is old and well known in the mower art, providing an improved hydraulic system and safer mower deck lift system.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-12, 23, and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/         Examiner, Art Unit 3671